1 Reported in 211 N.W. 469.
Defendants were arrested, charged with having sold to one Axel Lampi certain intoxicating liquor at the village of Hibbing in St. Louis county on May 8, 1925. A preliminary hearing was had in the municipal court of that village and the defendants were bound over to the grand jury. The next term of the district court convened at Hibbing on June 2, 1925. On June 1, 1925, the assistant county attorney filed an information against the defendants charging them with such offense. They were duly arraigned upon such information, entered a plea of not guilty, and on June 12th were tried and convicted of such offense. Thereafter defendants made a motion to vacate and set aside the information upon the ground that the law of this state had not been complied with in respect to making, presenting and filing of the information, and that therefore the information was void and of no effect. The motion was denied and defendants appealed.
Section 9498, G.S. 1923, specifies the cases in which an appeal to the supreme court may be had in criminal actions. The order denying the defendants' motion was not appealable. The appeal must be dismissed. It is so ordered.
Dismissed. *Page 515